COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Estate of Edna Mae Leonards, Deceased

Appellate case number:    01-20-00221-CV

Trial court case number: P03846A

Trial court:              County Court of Chambers County

       Andrew P. Gertz, co-counsel for appellee, the Estate of F.J. Edna Mae Leonards,
Deceased, has filed a motion to withdraw. Gertz represents that appellee’s primary lead counsel,
who is not identified in the motion, will remain counsel of record.
        Because the motion does not indicate the appellee “was notified in writing of the right to
object to the motion,” and because the motion lacks a certificate of conference, the motion is
denied, without prejudice to refiling. See TEX. R. APP. P. 6.5(a)(4); 10.1(a)(5).
       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd________________
                              Acting individually


Date: August 18, 2020